Whiteield, C.
The indictment in this case failed to charge the ownership of the money, the three hundred dollars, and also failed to charge that the beneficiaries in the policy had not transferred or assigned it to Hubanks. Both these allegations were essential in this indictment. See the authorities cited in the unusually able argument of counsel for appellee. • Affirmed.
Per Curiam.
The above opinion is adopted as the opinion of the court, and, for the reasons therein set out, the action of the court below is declared correct.